384 F.2d 997
UNITED STATES of America ex rel. Francis O'HALLORAN, Appellant,v.Alfred T. RUNDLE, Superintendent, State Correctional Institution, Philadelphia, Pennsylvania.
No. 16724.
United States Court of Appeals Third Circuit.
Submitted October 16, 1967.
Decided October 30, 1967.

Francis O'Halloran, pro se.
Alan J. Davis, Asst. Dist. Atty., Chief, Appeals Division, Philadelphia, Pa. Charles A. Haddad, Asst. Dist. Atty., Richard A. Sprague, First Asst. Dist. Atty., Arlen Specter, Dist. Atty., Philadelphia, Pa., on the brief, for appellee.
Before HASTIE, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal by a state prisoner from a judgment denying him a writ of habeas corpus.


2
In the circumstances of this case, we rule that the taking of the appellant's fingerprints in open court, over his objection, was not a denial of fair trial or inconsistent with due process of law. No other point of substance is properly before us on this appeal.


3
The judgment will be affirmed.